In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00259-CV

JAVIER AGUILAR, Appellant                  §   On Appeal from the 348th District
                                               Court

V.                                         §   of Tarrant County (348-303129-18)

                                           §   August 4, 2022

WELLS FARGO BANK, N.A., Appellee           §   Memorandum Opinion by Chief Justice
                                               Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Javier Aguilar shall pay all costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth